UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-167090 ASIA CARBON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Maryland 26-2895795 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Xi Gu Nan Street, Qing Xu County, Taiyuan City Shanxi Province, People’s Republic of China (Address of principal executive offices) (Zip Code) 86-351-5966868 (Issuer's telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 56,056,858 shares of common stock, $.001 par value, as of August 9, 2013. Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements. F-1 Consolidated Balance Sheets F-1 As of June 30, 2013 (Unaudited) and December 31, 2012 Consolidated Statements of Income and Comprehensive Income F-2 For the Three and Six Months Ended June 30, 2013 and 2012 (Unaudited) Consolidated Statements of Cash Flows F-3 For the Six Months Ended June 30, 2013 and 2012 (Unaudited) Notes to Consolidated Financial Statements F-4 As of June 30, 2013(Unaudited) and December 31, 2012 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4. Controls and Procedures. 10 PART II OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 1A. Risk Factors. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. Mine Safety Disclosures. 11 Item 5. Other Information. 11 Item 6. Exhibits. 11 SIGNATURES 12 EXHIBITS/CERTIFICATIONS 13 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements. ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets: Cash and equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other receivable Total Current Assets Property, Plant and Equipment, net Other Assets: Land use rights, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Short term debt $ $ Accounts payable Accrued liabilities Taxes payable Due to shareholder Total Current Liabilities $ Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 authorized, 56,056,858 and 52,857,052 issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net Sales $ Cost of Sales Gross Profit Operating Expenses: Selling General and administrative Total Operating Expenses Income From Operations Other Income and (Expense) Interest income - - Interest expense ) Total Other Income and (Expense) Income Before Provision for Income Tax Provision for income tax Net Income Other comprehensive income (loss) ) ) Comprehensive Income $ Net Income Per Share - Basic $ Net Income Per Share - Diluted $ Weighted Average Shares Outstanding - Basic Weighted Average Shares Outstanding - Diluted The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Provision for doubtful accounts Depreciation and amortization Stock-Based Compensation Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other receivable Accounts payable ) ) Accrued expenses Taxes payable ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Additions to construction in progress ) ) Acquisitions of property, plant and equipment ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Repayment of short term debt - ) Proceeds from short term debt - Proceeds from issuance of common stock Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash ) Net Decrease in Cash and Equivalents ) ) Cash and Equivalents - Beginning of the Period Cash and Equivalents - End of the Period $ $ Supplemental Cash Flow Information: Interest Paid $ $ Income taxes $ $ Non-cash Investing and Financing Activities: Issuance of stocks for stock-Based Compensation $ $
